     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 1 of 38




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

_________________________________

G.H., a minor, by and through his
parent and legal guardian, GREGORY
HENRY; R.L., a minor, by and through           Case No.: 4:19-cv-431-RH-MJF
her parent and legal guardian, ANGEL
CARTER; B.W., a minor, by and through
her parent and legal guardian, LEROI
LUZUNARIS; on behalf of themselves
and all persons similarly situated,

                   Plaintiffs,

v.

JOSEFINA TAMAYO, in her official
capacity as Acting Secretary of the
Florida Department of Juvenile Justice;
and the FLORIDA DEPARTMENT OF
JUVENILE JUSTICE, an agency of
the State of Florida,

               Defendants.
_________________________________

          PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
           WITH INCORPORATED MEMORANDUM OF LAW

                                 INTRODUCTION

      This case arises from the systemic unconstitutional and discriminatory

statewide policy and practice of solitary confinement used by Defendants Josefina

Tamayo (Tamayo), Acting Secretary of the Florida Department of Juvenile Justice
      Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 2 of 38




(DJJ), and DJJ in all 21 state-operated secure detention centers. Defendants'

statewide policy and practice is to isolate children in solitary confinement, often

the same child repeatedly, for hours or days at a time, with no time limit in locked

cells alone, without meaningful social interaction, environmental stimulation,

outdoor recreation, educational instruction, access to personal property, or

adequate sanitation. Defendants' policy and practice causes Plaintiffs, G.H. and

R.L. (Plaintiffs), and approximately                   children a year, 1 to be isolated in

solitary confinement in conditions which pose a substantial risk of serious harm to

their health and safety because of their continuing social, psychological, and

physiological development.

        Defendants have been, and continue to be, deliberately indifferent to this risk

to children entrusted to their care. Defendants' actions violate the Eighth and

Fourteenth Amendments to the United States Constitution. Defendant DJJ also

discriminates against children with disabilities through this same policy and

practice by failing to have a system to provide reasonable accommodations for all

children subject to confinement in violation of the Americans with Disabilities Act,

42 U.S.C. § 12131, et seq. (ADA) and Section 504 of the Rehabilitation Act (RA),

29 U.S.C. § 794, et seq.


        1
         Pursuant to ECF No. 52, Plaintiffs have, in an abundance of caution, redacted summary
information related to the confinement data. Other information is redacted pursuant to ECF No. 36. An
unredacted motion will be filed under seal.
                                                   2
      Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 3 of 38




        Plaintiffs G.H. and R.L. (Plaintiffs) seek to represent (1) a class of: children

who are, or will be, in custody in a DJJ-operated secure detention center and

subject to solitary confinement; and (2) a subclass of: all qualified children with

disabilities as that term is defined in 42 U.S.C. § 12102 and 29 U.S.C. § 705(9)(B),

who are, or will be, in custody in a DJJ-operated secure detention center and

subject to solitary confinement.

        This case is not about what happened to an individual child in solitary

confinement. Plaintiffs seek only declaratory and injunctive relief to remedy

Defendants' statewide solitary confinement policy and practice which results in a

systemic risk of harm and disability discrimination for them, the class, and

subclass. The systemic legal and factual issues here warrant class certification.

                                   STATEMENT OF FACTS

        I.      Defendants Authorize and Use a Statewide Policy and Practice of
                Solitary Confinement in Secure Detention Facilities

        Defendants Tamayo and DJJ (Defendants) control, operate, and oversee a

secure detention system of 21 facilities. 2 These facilities are physically restrictive

and children, generally ranging in age from eight to twenty-one, are detained

pending adjudication, disposition, placement, or pursuant to court order. See id.;

see also Fla. Admin. Code R. 63G-2.014(58). DJJ's mandate is to manage children

        2
           See Florida Department of Juvenile Justice, Comprehensive Accountability Report, (2019),
available at: http://www.djj.state.fl.us/docs/car-reports/final-(2018-19-car)-detention.pdf?sfvrsn=2 (last
visited April 18, 2021).
                                                     3
      Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 4 of 38




under a strategy of redirection and rehabilitation rather than punishment. See §

985.02(3), Fla. Stat. (2020).

        Defendants operate a large secure juvenile detention system with children

regularly moving in and out. For example, statewide in the 2018-19 Fiscal Year,

22,462 children were admitted to detention; the average daily population was

1,067; and these children spent an average of 14 days in detention.3 Florida law

requires any child adjudicated delinquent and awaiting placement in a DJJ program

to remain in secure detention until that placement occurs; children can wait weeks

or months. See § 985.27, Fla. Stat.

        Defendants' written policies governing secure detention are centralized and

statewide.4 Fla. Admin. Code. R. 63G-2.022(1)-(5), 63M, and 63N; and Exhibit

(Ex.) 1. Pursuant to DJJ's written policy, Defendants' use of "behavioral

confinement" at all detention centers is only authorized as "an immediate, short-

term, crisis management strategy for use during situations in which one or more

youth's behavior imminently and substantially threatens the physical safety of

others or compromises security." Id. at 63G-2.022(3)(a).5 However, Defendants'


        3
           See supra, n.1.
        4
           Defendants' complete statewide Facility Operating Procedures for all secure detention centers,
available at: http://www.djj.state.fl.us/services/detention/facility-operating-procedure (last visited April
26, 2021).
        5
           DJJ Facility Operating Procedure 3.03 states behavioral confinement is only "intended as an
immediate, short-term, crisis management strategy for use during volatile situations in which one or more
youth's behavior imminently and substantially threatens the physical safety of others and compromises
security." (emphasis added). Ex.1. This is the same policy as in rule.
                                                     4
     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 5 of 38




policy and practice is to isolate children (often the same child repeatedly) in

solitary confinement with no firm upper time limit, in locked cells without

meaningful social interaction, environmental stimulation, outdoor recreation,

schooling, access to personal property, or adequate sanitation, including for minor

misbehavior. See ECF 2 ¶¶ 48-57; see also Fla. Admin. Code. R. 63G-2.022(3) and

(4); Ex. 1; Ex. 2; Ex. 3, ¶¶ 5-8 (Declaration of R.L.); Ex. 4, ¶¶ 8-10 (Declaration of

G.H.).

         Defendants written policy calls this “behavioral confinement” or

“confinement,” but DJJ’s policy and practice is what experts refer to as "solitary

confinement," where children are isolated from others in a locked room for an

indefinite period of time with no meaningful social interaction or environmental

stimulation. See Fla. Admin. Code. R. 63G-2.022(3); see also Nat'l Comm'n on

Corr. Health Care, Solitary Confinement (Isolation), (April 2016) (solitary

confinement is commonly defined as “the housing of an adult or juvenile with

minimal to rare meaningful contact with other individuals.”); 6 and Ex. 5, ¶ 17

(Declaration of Louis J. Kraus, M.D.).

         Defendants' statewide solitary confinement policy and practice results in

                    putative class members subject to solitary confinement each year. See

Ex. 2. Defendants’ policy and practice does not restrict the number of times a child


         6
             Available at: https://www.ncchc.org/solitary-confinement (last visited April 18, 2021).

                                                       5
      Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 6 of 38




can be confined, has no time limit between confinements, and no limit on the

cumulative amount of time a child spends in solitary confinement. See id.; see also

Fla. Admin. Code R. 63G-2.002; Exs. 1-2; Ex. 3, ¶ 19; Ex. 4, ¶ 8. 7 As a result, the



                                . Ex. 2.

            Year     Children Subject to Confinement         Number of Times Confinement Used




        This is still the case even under Defendants' recently changed written policy

which permits confinement (including repeated confinement) in single periods of

up to 48-hours. Ex. 2. The revised policy appears to set no limit on 24-hour

extensions of confinement.


        7
           Defendants revised their secure detention administrative rules on November 22, 2021, but their
continued use of solitary confinement results in a substantial risk of serious harm to children.
         8
           Defendants recognize that their 2019-20 data was impacted by COVID-19. "With COVID-19
related shutdowns and school closings throughout the state, the number of arrests during FY 2019-2020
was abnormally low." See http://www.djj.state.fl.us/research/reports/reports-and-data/interactive-data-
reports/delinquency-profile/delinquency-profile-dashboard (last visited April 26, 2021). Accordingly, the
number of children who were subject to solitary confinement in detention may be artificially and
inaccurately low due to the pandemic.
                                                    6
     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 7 of 38




      Defendants' (unwritten) policy and widespread practice is not to use

confinement sparingly or as a last resort when a child’s behavior “imminently and

substantially threatens the physical safety of others or compromises security.” Fla.

Admin. Code R. 63G-2.002(3). Rather, statewide, Defendants subject children to

confinement                          not even meeting their own written standard.

Ex. 5, ¶ 33. For example, class members are subject to solitary confinement for

reasons that include

                                                                . See Ex. 6, ¶ 4

(Declaration of Rachel Ortiz); see also Ex. 3, ¶ 5; Ex. 4, ¶ 8. Defendants' policy

and practice is to continue to isolate children in solitary confinement where there is

no imminent or substantial threat to safety or security; this is demonstrated where



                                                             . Ex. 7 (confinement

reports).

      II.     Defendants' Statewide Solitary Confinement Policy and Practice
              Poses a Substantial Risk of Serious Harm to All Children in
              Secure Detention

      Defendants' statewide solitary confinement policy and practice poses a

substantial risk of serious harm for all children in secure detention. Ex. 5. ¶¶ 27-38.

Since children, as a group, are still developing socially, psychologically, and

neurologically, they are at a heightened risk of psychological and physical harm,


                                           7
      Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 8 of 38




including lasting permanent damage, from solitary confinement. See Ex. 5, ¶¶ 18-

20. This risk includes post-traumatic stress disorder, major depression, anxiety,

paranoia, self-harm, suicide, insomnia, agitation, sadness, mistrust, and feelings of

hopelessness and abandonment. 9 Id., ¶ 19. Plaintiffs G.H. and R.L. experienced

                                                                                              . Ex. 3,

¶¶ 9, 12; Ex. 4, ¶¶ 10-12; Ex. 5, ¶ 37.

        Medical research on the adolescent brain explains why children are more

vulnerable to the risk of harm from solitary confinement, including its long-term

effects. Ex. 5, ¶ 22. Psychologically, children are different from adults, making

their time spent in isolation even more difficult and the developmental,

psychological, and physical damage more comprehensive and lasting. 10 They

experience time differently – a day to a child feels longer than a day to an adult –

and have a greater need for social stimulation. Ex. 5, ¶ 25. Based on knowledge of

the brain development and the impact of adverse childhood experiences on the

physical, mental, and behavioral health of children and adolescents, experts agree

that children subject to solitary confinement in the criminal justice system are at

particular risk for adverse reactions. Ex. 5, ¶ 26.




        9
           DJJ has been aware of these findings and used them in suicide prevention trainings for
detention staff and in attempts to reduce their use of confinement. See Ex. 8 (MARST 9576-9578).
        10
            See Nat’l Comm’n on Corr. Health Care, Solitary Confinement (Isolation), supra note 3; see
also Ex. 5, ¶¶ 18-20.
                                                   8
      Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 9 of 38




        Researchers have also found that when juvenile correctional officials

promote policies that isolate youth from their peers, alienate them, and deny them

social integration, children are exposed to higher rates of suicidal behavior. 11 There

is a high correlation between juvenile suicide and the use of solitary confinement

in detention. Id. This evidence demonstrates a substantial risk of serious harm that

can be fatal for children exposed to solitary confinement for even short periods of

time. Ex. 5, ¶ 25. Despite this known risk of serious harm, DJJ's policy subjects

children to solitary confinement in secure detention who have attempted suicide or

engaged in self-injury and, therefore, are at an elevated suicide risk. See Ex. 5, ¶

32; Ex. 3, ¶ 9; Ex. 4, ¶ 11; Ex. 9 (Central Communication Center reports).

Defendants kept Plaintiffs R.L. and G.H. in solitary confinement

                                                                                                      Ex.

4, ¶ 11; Ex. 3,, ¶ 9.

        The risk of harm to children from solitary confinement, including for

suicide, is amplified by the disproportionately high incidence of preexisting mental

illness among children involved in the juvenile justice system. Ex. 5, ¶¶ 29-30. The

prevalence rate for mental illness for these youth is estimated between 60-75%.12

Ex. 5, ¶ 23. Defendants' policies only require mental health to see a child in
        11
           Id. at 27; see also Ex. 5, ¶ 20.
        12
           See The Florida Department of Juvenile Justice and Juvenile Justice and Delinquency
Prevention State Advisory Group, 2019 State of Florida Three-Year Plan, at 20,
http://www.djj.state.fl.us/docs/bc-landing-page/2019-state-3-year-plan.pdf?sfvrsn=0 (last visited April 19,
2021).
                                                    9
      Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 10 of 38




confinement if isolation exceeds 24-hours, and then only "as soon as reasonably

possible."13 Even assuming this occurs, it is inadequate to ameliorate the risk of

harm. Ex. 5, ¶ 31.

        A substantial number of children exposed to solitary confinement are at

further risk of harm because they also suffer from trauma 14 Ex. 5, ¶ 23. Children in

the juvenile justice system have much higher rates of Adverse Childhood

Experiences (ACEs).15 Defendants' solitary confinement policy places these

children at risk for magnifying existing trauma; evidence shows that this can have

serious long-term harmful impacts on health and well-being. 16 Ex. 5, ¶ 19.

        All children's health and safety is at risk from solitary confinement, but for

those children who may have even more vulnerability, Defendants do not

categorically exclude them from confinement. This includes children that

Defendants identify at risk for suicide or self-harm, or who have a serious mental

illness, a physical disability, a developmental disability, or are pregnant. See Fla.




        13
            Although DJJ policy allows confined youth access to mental health care “as needed,” it does
not require any mental health evaluation before subjecting a child to solitary confinement or within the
first 24-hours of confinement. Fla. Admin. Code. R. 63G-2.022(3)(d)(4)(a); and FOP 3.03.
         14
             Burrell, S., Trauma and the Environment of Care in Juvenile Justice Institutions, at 1 (2013),
https://ylc.org/wp-content/uploads/2018/11/jj_trauma_brief_environofcare_burrell_final.pdf (last visited
April 26, 2021).
         15
             Id.
         16
             See Nat’l Comm’n on Corr. Health Care, Solitary Confinement (Isolation), supra note 3; see
also Ex. 5, ¶ 28-29.
                                                    10
     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 11 of 38




Admin. Code R. 63G. When Defendants amended their rules they consciously

disregarded this change. 17 Id.; Ex. 10.

        Recognizing all children’s greater vulnerability to harm, numerous

psychiatric, medical, scientific, correctional, and legal authorities support the

elimination of solitary confinement for juveniles. Ex. 5, ¶ 26. These authorities

articulate how juveniles' particular vulnerabilities expose them to a risk of adverse

reactions from isolation. See id.

        III.    DJJ's Statewide Solitary Confinement Policy and Practice
                Subjects Children to Conditions That Have the Cumulative Effect
                of Depriving Them of Basic Human Needs

        Pursuant to their statewide solitary confinement policy and practice,

Defendants subject all children in secure detention to the same dehumanizing

conditions in isolation. These include a lack of: normal social interaction and

human contact, access to recreation, educational instruction, environmental

stimulation, sanitation, and personal property. Fla. Admin. Code R. 63G-

2.002(3)(a); Ex. 3, ¶¶ 6-8; Ex. 4, ¶¶ 8-10. These conditions, alone or in

combination, have a "mutually enforcing effect" that deprives all children in

solitary confinement of basic human needs, thereby subjecting them to an

unreasonable risk of harm. G.H. v. Marstiller, 424 F. Supp. 3d 1109, 1117 (2019)

(citing Harvard v. Inch, 411 F. Supp. 3d 1220, 1239-40 (2019)) (recognizing

        17
          For comparison, the version of Defendants' administrative rule and Facility Operating
Procedure are included. See Ex. 10.
                                                  11
     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 12 of 38




human contact, environmental stimulation, recreation, and sanitation as basic

human needs).

       DJJ locks children in solitary confinement for extended periods of time in

stark, small, barren cells. See Ex. 5, ¶¶ 28, 35; Ex. 3, ¶¶ 6-7; Ex. 4, ¶ 9. These cells

are cramped spaces approximately five by seven feet without much room to move

around. Fla. Admin. Code R. 63N-1.00952; Ex. 11; Ex. 5, ¶ 28. The only fixtures

are a toilet, sink, and concrete slab to sit or lay on. Ex. 11; Ex. 3, ¶ 7; Ex. 4, ¶ 9.

DJJ regularly refuses to provide a thin mat for children until sleeping hours. Ex. 3,

¶ 8; Ex. 4, ¶ 9. DJJ refuses to turn off the lights in the cells, leaving children under

fluorescent lights 24-hours a day. Ex. 3, ¶ 8; Ex. 4, ¶ 9. The cells have a large

locked solid metal door with a very small window that is difficult to see through.

Ex. 11; Ex. 3, ¶ 7; Ex. 4, ¶¶ 9-10. In many cells, there is no exterior window

allowing children to see outside. Ex. 11; Ex. 3, ¶ 7; Ex. 4, ¶ 9.

       Defendants deprive children in solitary confinement of normal social

interaction and human contact. The only time children leave their cell each day is

to shower for a few minutes after all children not in isolation have done so. Fla.

Admin. Code R. 63G- 2.022; Ex.3, ¶ 8; Ex.4, ¶ 10. DJJ ensures that there is

nothing for the children to do for the duration of their confinement. Fla. Admin.

Code R. 63G-2.002; Ex. 3, ¶¶ 8, 20; Ex. 4, ¶ 10. DJJ does not permit them to attend

school or receive educational instruction. Fla. Admin. Code R. 63G-2.002; Ex. 3, ¶


                                            12
     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 13 of 38




8; Ex. 4, ¶ 10. While in confinement, children have no recreation or programming

and no access to phones, radios, or televisions. Fla. Admin. Code R. 63G-2.002;

Ex. 3, ¶ 8; Ex. 4, ¶ 10. Personal property is removed from the cell. Ex. 4., ¶ 9; FOP

3.03. The only way children can communicate with someone is by banging on their

cell door to try to attract the attention of staff, or by yelling loudly so staff or

another child may hear them. Ex. 3, ¶ 10; Ex. 4, ¶ 9. Staff tells them they can get in

trouble for doing so. Id. Staff will often communicate with a child through the

solid metal door rather than opening it to talk to a child face-to-face and hear the

child clearly. Ex. 3, ¶ 10; Ex. 4, ¶ 13. When children go into solitary confinement,

they have no idea if, or when, they are getting out. Ex. 3, ¶ 19; Ex. 4, ¶ 10.

       These deprivations of normal social interactions and environmental

stimulation are exacerbated by the austere and decrepit conditions inside the cells.

Many of the detention centers are old, dirty, decaying buildings suffering from age

and disrepair that is magnified when a child is locked around-the-clock in a tiny

cell. See Ex. 3, ¶¶ 5-7; Ex. 4, ¶¶ 8-9; Ex. 5, ¶ 28. The paint is peeling and the cell

walls and doors are covered in graffiti. Id.; Ex. 11. DJJ has failed to maintain the

plumbing which causes toilets to not work or to flood the cells. See Ex. 3, ¶¶ 6-7;

Ex. 4, ¶ 9. The toilets and cells reek of human waste. See Ex. 3, ¶ 6; Ex. 4, ¶ 9.

Children report there is human excrement on the walls. See Ex. 3, ¶ 6. Some cells

have gnats, ants, or bugs that bite children. Ex. 4, ¶¶ 9-10. DJJ requires children to


                                            13
     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 14 of 38




eat alone in their cells in these conditions. See Ex. 3, ¶ 8; Ex. 4, ¶ 10. The

cumulative effect of these deprivations in solitary confinement presents a

substantial risk of serious harm to children in the putative class, all of whom are

vulnerable due to their continuing development. See Ex. 5, ¶¶ 18, 27-38.

      IV.    Defendant DJJ Fails to Have a System in Place to Provide
             Reasonable Modifications to Children with Disabilities Subject to
             Solitary Confinement

      Plaintiffs bring two additional claims under the ADA and RA for children

with disabilities who have been, or will be, subject to solitary confinement (i.e., the

disability subclass). ECF No. 2 ¶¶ 131-49. These claims arise from DJJ's lack of a

functioning system to provide reasonable modifications or accommodations for

children with disabilities who are subject to solitary confinement. See Fla. Admin.

Code R. 63G.

      There are several systemic deficiencies. DJJ does not train their staff about

reasonable modifications or accommodations for children. Ex. 6, ¶ 6. DJJ fails to

have an ADA coordinator review, consider, and decide on providing reasonable

modifications or accommodations for children. See 28 C.F.R. §35.107(b). DJJ fails

to provide any information to children in secure detention about their ADA rights,

reasonable modification or accommodations, or that DJJ must follow the ADA. See

Ex. 12. DJJ lacks an adequate grievance procedure to investigate and resolve any

ADA complaints from children. See 28 C.F.R. §35.107(b); Fla. Admin. Code. R.


                                           14
     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 15 of 38




63G-2.002. Nor is DJJ's general grievance procedure accessible, for example, to

those children with learning disabilities or who are blind. Fla. Admin. Code R.

63G-2.

       These systemic failures result in DJJ subjecting these children to or retaining

them in solitary confinement because of their disabilities. For example, in response

to rule violations, DJJ places children with disabilities in solitary confinement who

are unable to regulate or conform their behaviors due to the nature of their

disabilities,                                     See Ex. 4, ¶¶ 3-5; Ex. 3, ¶¶ 14-15;

Ex. 5, ¶ 34. This results in Defendants isolating them in solitary confinement

because of their disabilities, rather than modifying DJJ policy to provide

accommodations such as further behavior interventions or mental health services to

avoid placement in solitary confinement. DJJ's failure to have a legally compliant

system to provide reasonable accommodations or modifications to their solitary

confinement policy and practice results in a denial of meaningful access to

programs, services, and activities available to children in the general population,

such as recreation, education, cafeteria, television, and mental health treatment. Ex.

3, ¶¶ 8, 12; Ex. 4, ¶¶ 10, 14. DJJ's lack of a functioning system to provide

reasonable accommodations or modifications to solitary confinement policies

impacts children with disabilities in all detention facilities.




                                           15
     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 16 of 38




      V.     Defendants Have Subjected the Named Plaintiffs to Their
             Unconstitutional and Discriminatory Solitary Confinement
             Policies and Practices

      Defendants have repeatedly subjected the named Plaintiffs to solitary

confinement in secure detention for hours or days. Ex. 3, ¶ 5; Ex. 4, ¶ 8. G.H. is

now in secure detention. Ex. 3, ¶ 7; R.L. Decl., ¶ 2. They remain under DJJ's

jurisdiction based on pending juvenile delinquency cases and may be detained

again at any time. Id. Their Declarations provide details about the conditions they

experienced in solitary confinement. Ex. 3, ¶ 6-8; Ex. 4, ¶¶ 8-10.

      Plaintiffs' goal is to obtain declaratory and injunctive relief, not money

damages, on behalf of themselves and the putative class and subclass. Each is

willing to be a class representative. Ex. 3, ¶ 21; Ex. 4, ¶¶ 2, 16.

                    SUMMARY OF PLAINTIFFS' CLAIMS

      To assist the Court in considering the Rule 23 requirements, Plaintiffs

summarize their claims. See ECF No. 2 ¶¶ 117-149.

      In an Eighth Amendment challenge to conditions of confinement in

isolation, Plaintiffs must show that: (a) the conditions of confinement must be

objectively serious or ‘extreme, i.e., the prisoner must show that a condition of his

confinement pose[s] an unreasonable risk of serious damage to his future health or

safety, and (b) that the defendant prison officials subjectively acted with deliberate

indifference with regard to the conditions at issue. Farmer v. Brennan, 511 U.S.


                                           16
    Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 17 of 38




825, 834 (1994); Helling v. McKinney, 509 U.S. 25, 35 (1993); Thomas v. Bryant,

614 F.3d 1288, 1304 (11th Cir. 2010); and G.H., 424 F. Supp. 3d at 1114 (citation

omitted). An unreasonable risk "is not one that today's society chooses to tolerate."

Helling, 509 U.S. at 36.

      The Eighth Amendment standard for conditions of confinement, and the

risks imposed, "requires juveniles to be treated differently from adults." G.H., 424

F. Supp. 3d at 1115.

      It is, partly, an objective test from the point of view of the prisoner.
      When that prisoner is a juvenile, the standard requires this Court to
      analyze whether the conditions pose an unreasonable risk of serious
      damage to future health or safety of a child. Given the fact that the
      Supreme Court has recognized that juveniles suffer from certain
      psychological vulnerabilities when compared to adults, it would be
      disingenuous to suggest that the same conditions imposed on adults
      and children would have similar effects on them.

Id. (emphasis added).

      Conditions of confinement "alone or in combination" may deprive those

who are incarcerated of "the minimal civilized measure of life's necessities[.]"

Rhodes v. Chapman, 452 U.S. 337, 347 (1981); and G.H., 424 F. Supp. 3d at 1117

(citing Harvard, 411 F. Supp. 3d at 1239-40) (citations omitted) (recognizing

human contact, environmental stimulation, recreation, and sanitary conditions are

among these necessities). The cumulative effects of deprivations of basic human

needs in solitary confinement subject juveniles to unreasonable risk of serious

psychological and physiological harm because of their continuing development.
                                         17
     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 18 of 38




See, e.g., G.H., 424 F. Supp. 3d at 1116; and V.W. v. Conway, 236 F. Supp. 3d 554,

583-84 (N.D.N.Y. 2017).

        For a claim under the ADA and RA, a plaintiff must show: “(1) that he is a

qualified individual with a disability; and (2) that he was either excluded from

participation in or denied the benefits of a public entity’s services, programs, or

activities, or was otherwise discriminated against by the public entity; and (3) that

the exclusion, denial of benefit, or discrimination was by reason of the plaintiff’s

disability.” 18 Bircoll v. Miami-Dade Cnty., 480 F.3d 1072, 1083 (11th Cir. 2007).

“[A]n ADA claim may proceed on the theory that the Defendant failed to

reasonably accommodate the Plaintiffs' disability.” G.H., 424 F. Supp. 3d at 1120

(citations omitted).

                                 MEMORANDUM OF LAW

        Plaintiffs satisfy the requirements of Rules 23(a) and (b)(2) of the Federal

Rules of Civil Procedure for the proposed class and disability subclass. The Court

should certify Counts I through IV of Plaintiffs' Complaint (ECF No. 2 ¶¶ 117-

149) for class treatment.




        18
           The Rehabilitation Act uses the same standards as the Americans with Disabilities Act; cases
interpreting either are applicable and interchangeable. Badillo v. Thorpe, 158 F. App’x 208, 214 (11th
Cir. 2005) (unpublished).
                                                   18
    Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 19 of 38




      I.     Class Certification Requirements

      Four requirements must be met to certify a class: (1) the class is so

numerous that joinder of all members is impracticable; (2) there are questions

of law or fact common to the class; (3) the claims or defenses of the

representative parties are typical of the claims or defenses of the class; and (4)

the representative parties will fairly and adequately protect the interests of the

class. Fed. R. Civ. P. 23(a). Valley Drug Co. v. Geneva Pharm., Inc., 350

F.3d 1181, 1187-88 (11th Cir. 2003). Rule 23(a) elements are commonly

referred to as "numerosity, commonality, typicality, and adequacy of

representation." Id. The class must also satisfy at least one requirements in Rule

23(b). Id. While the class certification analysis may “entail some overlap with

the merits of the plaintiff's underlying claim,” Rule 23 does not grant courts "a

license to engage in free-ranging merits inquiries at the certification stage." See

Amgen Inc. v. Conn. Ret. Plans & Trust Funds, 568 U.S. 455, 465-66 (2013).

Plaintiffs meet these requirements.

      II.    Plaintiffs Have Met the Requirements of Rule 23(a)

             A.     The Size of the Class and Subclass Satisfy the
                    Numerosity Requirement

      Plaintiffs easily meet the numerosity requirement of Rule 23(a)(1). To be

maintained as a class action, the class must be "so numerous that joinder of all

members is impracticable." Fed. R. Civ. P. 23(a)(1). Numerosity does not have
                                          19
    Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 20 of 38




a strict formula. The Eleventh Circuit recognizes that "generally less than

twenty-one is inadequate, more than forty adequate, with numbers between

varying according to other factors." Cox v. Am. Cast Iron Pipe Co., 784 F.2d

1546, 1553 (11th Cir. 1986). "A plaintiff need not show the precise number of

members in the class." Jones v. Desantis, 4:19cv300-RH/MJF, 2020 WL

5646124, at *3 (N.D. Fla. April 7, 2020) (citation omitted).

      Even without complete discovery, Plaintiffs have demonstrated that

numerosity is satisfied for the class based on the numbers alone. According to

Defendants' confinement data,




                                 See Ex. 2.

      Joinder is "impracticable because the juveniles may by law be

incarcerated for varying lengths of time, the [detention] population is constantly

in flux, and the proposed class includes future members whose identities are

unknown." See Hughes v. Judd, No. 8:12-CV-568-T-23MAP, 2013 WL

1821077, at *22 (M.D. Fla. Mar. 27, 2013), report and recommendation

adopted as modified, No. 8:12-CV-568-T-23MAP, 2013 WL 1810806 (M.D.

Fla. Apr. 30, 2013); see also Gerstein v. Pugh, 420 U.S. 103, 110 n. 11 (1975)


                                         20
      Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 21 of 38




(noting that the transient nature of pretrial detention makes it difficult for "any

given individual [to] have his constitutional claim decided"). Last year,

Defendants detained 11,000 children who, on average, spent 14 days in secure

detention. 19 Where, as here, policies and practices often result in the frequent

movement of people in and out of the class, the fluid nature of the plaintiff class

counsels in favor of certification of all present and future members. Kilgo v.

Bowman Transp. Inc., 789 F.2d 859, 878 (11th Cir. 1986)); see also Hill v.

Butterworth, 170 F.R.D. 509, 514 (N.D. Fla. 1997).

        Numerosity is also satisfied for the disability subclass. According to

Defendant DJJ and national estimates, at least 65-75% of children in the

proposed class meet the criteria for mental health disorder.20 The number of

proposed subclass members far exceeds the threshold set by the Eleventh

Circuit even without the precise number of subclass members because of

incomplete discovery. 21 See Hill, 170 F.R.D. at 513 (citation omitted) (precise




        19
           See Florida Department of Juvenile Justice Comprehensive Accountability Report, Detention
Services, 2019-2020, available at: http://www.djj.state.fl.us/docs/car-reports/final-(2019-20-car)-
detention.pdf?sfvrsn=2 (last visited April 12, 2021).
        20
           See http://www.djj.state.fl.us/services/health (last visited April 11, 2021) ("Over 65% of the
youth in the Department’s care have a mental illness or substance abuse issue."); see also Lee A.
Underwood & Aryssa Washington, Mental Illness and Juvenile Offenders, 13 INT’L J. ENVTL. RES. PUB.
HEALTH, at 1, 3 (2016).
        21
           This, and other requested discovery, is at issue in Plaintiffs' Motion to Compel Responses to
First Request for Production. ECF No. 83.
                                                   21
     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 22 of 38




number is not dispositive because a court may consider other facts such as the

ease that class members may be identified and the nature of the action).

      The proposed disability subclass is so numerous that joinder of all

members is impracticable and promotes judicial economy by avoiding hundreds

of lawsuits that would raise the same issues and seek the same relief. Id. at 514

("presence of an unknown number of future class members makes joinder of all

interested individuals impracticable") (citations omitted). For these reasons,

numerosity is satisfied.

             2.     Commonality is Met Because Plaintiffs Challenge a
                    System-Wide Policy and Practice That Affects All
                    Class and Subclass Members

      Plaintiffs satisfy Rule 23's "commonality" requirement because their

claims raise questions of fact and law that are common to all members of the

proposed class and subclass. See Fed. R. Civ. P. 23(a)(2). For commonality,

class claims "must depend upon a common contention . . . of such a nature that

it is capable of classwide resolution - which means that the determination of its

truth or falsity will resolve an issue that is central to the validity of each of the

claims in one stroke." Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349-50

(2011). "[W]hat matters to class certification . . . [is] the capacity of a classwide

preceding to generate common answers apt to drive the resolution of the



                                            22
     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 23 of 38




litigation." Wal-Mart, 564 U.S. at 350. "Even a single [common] question will

do." Id. at 359. Plaintiffs meet this standard.

      Plaintiffs' claims involve common questions of fact and law, the answers

to which will confirm that Defendants are systemically violating the

constitutional and statutory rights of the named Plaintiffs and class members.

For Plaintiffs' Eighth and Fourteenth Amendment claims, these include but are

not limited to:

      a)     Whether Defendants’ policy and practice of solitary confinement
             in secure detention exposes children to a substantial risk of serious
             harm;

      b)     Whether Defendants' policy and practice of solitary confinement
             deprives class members of their basic human needs; and

      c)     Whether Defendants are deliberately indifferent to the risk of
             harm caused by their solitary confinement policy and practice.

      For Plaintiffs' ADA and RA claims it is:

      a)     Whether Defendant DJJ violates the ADA and Section 504 based
             on its systemic failure to provide reasonable modifications of
             DJJ's solitary confinement policy and practice to prevent
             discrimination by reason of disability.

      Each of these issues satisfy commonality and are appropriate for class

treatment.

                    a.     Eighth and Fourteenth Amendment Claims

      Plaintiffs' Eighth and Fourteenth Amendment claims challenge only one

statewide policy and practice: Defendants repeated isolation of children in
                                           23
    Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 24 of 38




solitary confinement for hours or days at a time, with no time limit, in locked

cells without meaningful social interaction, environmental stimulation, outdoor

recreation, school instruction, access to personal property, or adequate

sanitation. This is a common course of conduct that applies statewide to

children isolated in all detention centers. Ex. 1; Ex. 2; Fla. Admin. Code R.

63G-2.002.

      Commonality is also established because Defendants' solitary

confinement policy and practice causes all children in the proposed class to

suffer the same injury: exposure to a substantial risk of serious harm to their

future health and safety. See Ex. 5, ¶¶ 18-21, 38; see also V.W., 236 F. Supp. 3d

at 575-76 (commonality met for class of juveniles raising Eighth Amendment

challenge to jail's solitary confinement policy for juveniles); Doe v. Hommrich,

Case No. 3-16-0799, 2017 WL 660681, at *4 (M.D. Tenn. February 17, 2017)

(commonality met for class of all juveniles challenging the same injury under

the Eighth Amendment based on jail's policy of solitary confinement). This

common risk of harm exists for all children in the class because of their

continuing emotional, social, psychological, and physical development and is

well established by evidence from medical, corrections, and scientific

authorities. Ex. 5, ¶¶ 18, 26; G.H., 424 F. Supp. 3d at 1116 (citing Harvard, 411

F. Supp. 3d at 1233). Children in the class with mental illness, histories of


                                          24
     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 25 of 38




trauma, developmental disabilities, or at risk for suicide or self-harm, suffer

from the same risk of harm from Defendants' solitary confinement policy and

practice as the class, though it is further amplified. Ex. 5, ¶ 24.

      In solitary confinement, class members experience the same conditions

and deprivations which, cumulatively, expose them to a common substantial

risk of serious harm. See G.H., 424 F. Supp. 3d at 1116 (citations omitted).

These include: a lack of environmental stimulation; lack of normal human

contact; no access to recreation and exercise; inadequate sanitation; leaving

children in locked cells for hours or days with nothing to do; only briefly

allowing children out of solitary confinement for a few minutes each day to

shower; requiring children to eat all their meals alone in their cells next to a

toilet; removal of personal property; no school instruction; and only requiring

mental health services after 24-hours in isolation. Fla. Admin. Code. R. 63G-

2.002; Ex. 1; Ex. 3, ¶¶ 6-8, 11; Ex. 4, ¶¶ 9-10. As this Court has recognized, the

deprivations of basic human needs (e.g., human contact, environmental

stimulation, recreation, and sanitation) are caused by Defendants' statewide

solitary confinement policy and practice. G.H., 424 F. Supp. 3d at 1114.

Defendants isolate                class members each year in these austere

conditions. Ex. 2.




                                           25
    Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 26 of 38




      Even if some conditions in one facility are arguably slightly better than

another, commonality does not require perfect uniformity, and these conditions

demonstrate commonality because they are rooted in Defendants' statewide

policy and practice. See Wal-Mart, 564 U.S. at 350. In totality, the conditions

that all class members experience in solitary confinement expose them to the

same substantial risk of serious harm.

      Commonality is also demonstrated because, across detention centers,

Defendants do not use confinement as an "immediate, short-term, crisis

management strategy for use during situations in which one or more youth’s

behavior imminently and substantially threatens the physical safety of others or

compromises security." Ex. 6; FOP 3.03; Fla. Admin Code R. 63G-2.002(3)(a).

Rather, Defendants subject



                                                                     . Id.

Defendants also




                                                Ex. 7. This demonstrates a

common question of fact. See, e.g., J.S.X. Through Next Friend D.S.X. v.


                                         26
    Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 27 of 38




Foxhoven, 330 F.R.D. 197, 208-09 (S.D. Iowa 2019) (commonality met for

questions about whether defendant's policy and practice allows use of isolation

as punishment and allows use of isolation for benign adolescent behavior, both

of which create a risk of harm to detained juvenile class).

      The declaratory and injunctive relief sought here, declaring the policy and

practice unconstitutional and enjoining Defendants from using it, also supports

a finding of commonality because the relief is the same across the class as to a

common policy. See, e.g., Murray v. Auslander, 244 F.3d 807, 812 (11th Cir.

2001); Hughes, 2013 WL 1821077, at *23. If the Court ultimately finds on the

merits that Defendants' solitary confinement policy and practice is

unconstitutional, the Court could enjoin Defendants from using solitary

confinement for the class in all secure detention centers.

      This case turns on common issues with common answers that are "apt to

drive the resolution of the litigation." Wal-Mart, 564 U.S. at 350. To certify the

class, Plaintiffs do not have to prove the merits of the common questions, such

as a constitutional violation due to Defendants' deliberate indifference, only that

they are capable of classwide resolution. See, e.g., Amgen Inc., 568 U.S. at 459.

      Slight differences among class members with respect to the reasons why

they were subject to solitary confinement, or for how long, do not undermine

commonality. See, e.g., Prado-Steiman, 221 F.3d at 1279 n.14. Commonality


                                          27
    Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 28 of 38




does not require "that all putative class members share identical claims, and ...

factual differences among the claims of the putative class members do not

defeat certification.” Cooper v. Southern Co., 390 F.3d 695, 714 (11th Cir.

2004), overruled on other grounds by Ash v. Tyson Foods, Inc., 546 U.S. 454,

457 (2006) (citations omitted). This is precisely the type of systemic civil rights

reform case supporting a finding of commonality. See, e.g., Jones, 2020 WL

5646124, at *4 (N.D. Fla. April 7, 2020).

                    b.    ADA and Section 504 Claims

      Plaintiffs also satisfy commonality for the disability subclass claims. The

common question is: whether Defendants have violated the ADA and RA by

failing to have a functioning system for reasonable modifications in secure

detention to prevent the denial of access to programs, services, and activities for

children with disabilities who are subject to solitary confinement. This is a

common question capable of subclass-wide resolution because, to answer it, the

Court need only look to Defendants' policies and practices (or lack thereof)

regarding modifications and accommodations when children with disabilities

are placed or retained in confinement. See, e.g., Dunn v. Dunn, 318 F.R.D. 652,

663 (M.D. Ala. 2016), modified sub nom. Braggs v. Dunn, No. 2:14CV601-

MHT, 2020 WL 2395987 (M.D. Ala. May 12, 2020).




                                          28
      Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 29 of 38




       Commonality is also met because the Plaintiffs and all subclass members

have suffered the same injury: the lack of a functioning and adequate system

that would ensure children with disabilities are appropriately accommodated. Id.

Stated differently, Defendant DJJ has failed to remedy an inadequate system

that has the effect of discriminating against Plaintiffs and the subclass by failing

to accommodate their disabilities when they are subject to solitary confinement.

Id.

       Here, there are several systemic ADA and RA failures common to DJJ's

secure detention system. DJJ does not train their staff to consider whether and

how a child's rule violations could be a result of disability and what reasonable

modifications should be made in response. Ex. 6, ¶ 6-7. DJJ does not involve an

ADA coordinator in the decision to place or retain children with disabilities in

solitary confinement to ensure they are accommodated. See 28 C.F.R.

§35.107(b). DJJ does not inform children of their ADA rights. Ex. 12. The only

arguable way for children with disabilities in secure detention to receive a

reasonable modification is through the grievance process, if they somehow

know it is available for this purpose, but DJJ is obligated to provide reasonable

modifications to children with known disabilities regardless of whether they

request them. See Nattiel v. Fla. Dep’t of Corr., CASE NO. 1:15-cv-00150-

WTH-GRJ, 2017 WL 5774143, at *1 (N.D. Fla. Nov. 28, 2017).


                                          29
     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 30 of 38




      Based on these systemic failures, when children engage in behaviors

related to their disabilities, DJJ's response is to place or retain them in solitary

confinement, rather than consider a reasonable modification of their solitary

confinement policy and practice. Fla. Admin. Code R. 63G; Ex. 3, ¶¶ 5, 14-15;

Ex. 4, ¶¶ 8, 14. As a result of this placement, DJJ denies these children equal

access to the programs, services, and activities available to children in the

general population such as recreation, education, cafeteria meals, T.V., and

mental health services because of their disabilities. See, e.g., Pennsylvania Dep't

of Corr. v. Yeskey, 524 U.S. 206, 210 (1998); Lewis v. Cain, Civil Docket No.:

3:15-CV-318, 2021 WL 1219988, at *48-53. 55-56 (M.D. La. March 31, 2021).

      Commonality is satisfied here despite any arguable factual differences

between the Plaintiffs and the subclass. Wal-Mart, 564 U.S. at 353; Prado–

Steiman, 221 F.3d at 1279 n. 14; J.S.X., 330 F.R.D. at 208-09. For example, it

makes no difference that the Plaintiffs may have been subject to or retained in

confinement because of their differing disabilities. Dunn, 318 F.R.D. at 662-63

(ADA class claim was proper brought because it did not challenge the denial of

each accommodation, but the denial of a system to ensure that prisoners were

appropriately accommodated). Likewise, this common inquiry does not require

the Court to examine whether hundreds of children are qualified individuals

with disabilities or asked for a reasonable modification. See, e.g., Armstrong v.


                                           30
     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 31 of 38




Davis, 275 F.3d 849, 868 (9th Cir. 2001) (recognizing people in prison with

different disabilities suffered the same harm from defendant’s failure to

accommodate their disabilities).

             3.     The Plaintiffs' Claims Are Typical of Those of the
                    Class and the Subclass

      Plaintiffs' claims are typical of those of the class and subclass. For typicality,

"a class representative must possess the same interest and suffer the same injury as

the class members []." Murray, 244 F.3d at 811. This requirement focuses on the

named Plaintiffs and putative class' legal claims, rather than their factual

circumstances. Id. ("The typicality requirement may be satisfied despite substantial

factual differences [] when there is a strong similarity of legal theories.").

      Here, there is no question that the Plaintiffs' claims are identically aligned

with those of the class and subclass members. Their Eighth and Fourteenth

Amendment claims rely on the same legal claim and theory because they are

subject to the same harm: a risk to their future health and safety from Defendants'

statewide solitary confinement policy and practice. See, e.g., Hughes, 2013 WL

1821077, at *24; J.S.X., 330 F.R.D. at 210-11; Ex. 5, ¶¶ 18-21, 27-38. The relief

the Plaintiffs seek, injunctive and declaratory relief to enjoin Defendants from

exposing them to a substantial risk of serious harm in solitary confinement, is

identical to that sought by the putative class. ECF No. 2 at 57-58



                                           31
    Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 32 of 38




      The Plaintiffs' claims under the ADA and RA are also aligned with those of

the subclass members. They challenge Defendants' failure to implement a

functioning and adequate system for reasonable modifications and

accommodations to prevent discrimination on the basis of disability. In the absence

of such a system, they, like proposed subclass members,



                                                              . Plaintiffs, and the

disability subclass members, seek to remedy these violations and require

Defendants to have a functioning and adequate system to accommodate their

disabilities, rather than subject them to solitary confinement under the same

statewide policy and practice in the same way.

      For typicality, it does not matter that there may be some factual

differences between the exact conditions of confinement among class members

or that disability subclass members may have different mental health needs. See

Hughes, 2013 WL 1821077, at *24; see also Parsons v. Ryan, 754 F.3d 657,

686 (9th Cir. 2014). Defendants' policies and practices apply equally to all class

and subclass members who are subject to solitary confinement. Hughes, 2013

WL 1821077, at *24.




                                         32
     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 33 of 38




              4.     The Named Plaintiffs and Their Counsel Will Adequately
                     Protect the Interests of the Class and Subclass

       Plaintiffs will "fairly and adequately protect the interests of the class" as

required under Fed. R. Civ. P. 23(a)(4). This requirement is met when: (1) there are

no substantial conflicts of interest between the representatives and the class, and

(2) the class representatives and their counsel will adequately prosecute the action.

Valley Drug Co., 350 F.3d at 1189. Adequate representation is usually presumed in

civil rights actions for injunctive and declaratory relief classes because there is no

monetary pie to slice. Canupp v. Liberty Behavioral Healthcare Corp., Case No.

2:04-cv-260-FtM-33DNF, 2005 WL 8148817, at *6 (M.D. Fla. Mar. 29, 2005).

These criteria are satisfied here.

       None of the Plaintiffs have any conflicts of interest with the class; all are

seeking to invalidate the same unlawful conduct. They share a common goal: an

end to the unconstitutional and discriminatory treatment of juveniles in solitary

confinement in DJJ secure detention. Plaintiffs seek relief that will benefit the

entire class and subclass in the same manner. Plaintiffs are also capable of fairly

and adequately protecting the interests of the class because they do not have any

interests antagonistic to the class. Ex. 3, ¶ 21; Ex. 4, ¶¶ 2, 16. Plaintiffs, the class,

and subclass members, all seek to enjoin the unlawful acts and omissions of

Defendants. Any differences in disabilities or the circumstances of their

confinement among class and subclass members do not equate to a "substantial
                                            33
     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 34 of 38




conflict;" their interests in the relief sought here are aligned. See, e.g., Association

for Disabled Americans, Inc. v. Amoco Oil Co., 211 F.R.D. 457, 464 (S.D. Fla.

2002).

      Plaintiffs are represented by counsel experienced in civil rights litigation,

prisoner’s rights litigation, and complex class action litigation who will fairly and

adequately protect the interests of the class (and subclass). See Ex. 13 (Declaration

of Andrea Costello). They have shown the experience, resources, and commitment

needed to prosecute this case. See id.; see also Navelski v. Int'l Paper Co., 244 F.

Supp. 3d 1275, 1307 (N.D. Fla. 2017). Plaintiffs’ counsel are attorneys from three

civil rights non-profit organizations dedicated to impact litigation and advocacy in

the public interest for decades: Florida Legal Services (FLS), Southern Poverty

Law Center (SPLC), and Florida Justice Institute (FJI). Ex. 13. No conflicts exist

between counsel, Plaintiffs, and the proposed class members that would

compromise their ability to represent the class. Id.

      Since the Rule 23(g) requirements are met, undersigned counsel should be

appointed as class counsel here. Fed. R. Civ. P. 23(g). Ex. 13. Undersigned counsel

has investigated and litigated this matter for three years. Id. Counsel is well versed

in constitutional and prisoners’ rights law. Id. Counsel also has extensive

experience in handling class actions, complex federal litigation, and has sufficient




                                           34
     Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 35 of 38




resources to vigorously prosecute this case. Id. They have the resources necessary

to represent the class. Id.

               5.   Certification is Appropriate Under Rule 23(b)(2)

      Plaintiffs meet the requirements of Rule 23(b)(2), which authorizes a class

action where “the party opposing the class has acted or refused to act on grounds

that apply generally to the class, so that final injunctive relief or corresponding

declaratory relief is appropriate respecting the class as a whole.” See Murray, 244

F.3d at 810 (11th Cir. 2001) (affirming 23(b)(2) certification of all individuals with

developmental disabilities in a Medicaid program, notwithstanding the need for

individualized eligibility hearings); see also Baby Neal v. Casey, 43 F.3d 48, 58

(3d Cir. 1994) (noting Rule 23(b)(2) is “almost automatically satisfied in actions

primarily seeking injunctive relief”). Whether a class is certified under Rule

23(b)(2) depends on whether, as here, class members seek uniform relief from a

practice applicable to all members. Hughes, 2013 WL 1821077, at *25. "The key

to [a] (b)(2) class is 'the indivisible nature of the injunctive or declaratory remedy

warranted-the notion that the conduct is such that it can be enjoined or declared

unlawful only as to all of the class members or as to none of them."' Wal-Mart, 564

U.S. at 360.

      As recognized by the Supreme Court, this case is a prime example of a civil

rights action that Rule 23(b)(2) is intended for. See Birchfield v. Armstrong, Case


                                          35
    Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 36 of 38




No. 4:15-cv-00615-RH/CAS, 2017 WL 1433032, at * (N.D. Fla. March 23, 2017)

(citation omitted). Here, Defendants' statewide policy and practice applies to all

class members (without exception) and subjects them to conditions in solitary

confinement that, cumulatively, deprive them of basic human needs and exposes

them to a substantial risk of serious harm to their future health and safety due to

their continuing development. "Although a presently existing risk may ultimately

result in different future harm for different inmates - ranging from no harm at all to

death - every inmate suffers exactly the same constitutional injury when he is

exposed to a single statewide [] policy or practice that creates a substantial risk of

serious harm." Parsons, 754 F.3d at 678 (citations omitted).

      "Subsection (b)(2) was 'intended primarily to facilitate civil rights class

actions, where the class representatives typically sought broad injunctive relief

against discriminatory practices.'" Holmes v. Continental Can Co., 706 F.2d 1144,

1155 (11th Cir. 1983). The Supreme Court has affirmed this type of class wide

relief designed to remedy a problem in prison conditions. Brown v. Plata, 563 U.S.

493 (2011).

      There are no conflicting interests between Plaintiffs and members of the

class or subclasses because they seek the same relief against Defendants'

unconstitutional and discriminatory conduct. See Henderson v. Thomas, 289

F.R.D. 506, 512 (M.D. Ala. 2012) (certifying 23(b)(2) class where injunctive and


                                          36
    Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 37 of 38




declaratory relief sought to enjoin discriminatory state prison system policy

segregating all HIV-positive prisoners); Hughes, 2013 WL 1821077, at *24

(finding (b)(2) certification appropriate where juveniles seek injunctive relief to

remedy unconstitutional conditions of confinement in jail). The Court should

certify this action under Rule 23(b)(2).

                                  CONCLUSION

      For the foregoing reasons, the Court should grant Plaintiffs' Motion for

Class Certification, enter an order certifying the proposed class and subclasses

under Rule 23(b)(2), and appoint the undersigned as class counsel under Fed. R.

Civ. P. 23(g).

                        CERTIFICATE OF WORD LIMIT

      Pursuant to N.D. Local Rule 7.1(F), the undersigned counsel hereby certify

that this motion contains 8,000 words.

Dated: April 30, 2021                    Respectfully submitted,

                                         By:      s/ Andrea Costello
                                         Andrea Costello
                                         Fla. Bar No. 0532991
                                         Christopher M. Jones
                                         Fla. Bar No. 994642
                                         Rachel Ortiz
                                         Fla. Bar No. 0083842
                                         Florida Legal Services
                                         122 E. Colonial Drive, Suite 100
                                         Orlando, FL 32801
                                         Telephone: (407) 801-0332 (direct)
                                         andrea@floridalegal.org
                                           37
Case 4:19-cv-00431-RH-MJF Document 111 Filed 04/30/21 Page 38 of 38




                              christopher@floridalegal.org
                              rachel.ortiz@floridalegal.org


                              Kelly Knapp
                              Fla. Bar No. 1011018
                              Leonard J. Laurenceau
                              Fla. Bar No. 106987
                              Southern Poverty Law Center
                              4770 Biscayne Blvd., Suite 760
                              Miami, FL 33137
                              Telephone: (786) 347-2056
                              kelly.knapp@splcenter.org
                              leo.laurenceau@splcenter.org

                              Dante P. Trevisani
                              Fla. Bar No. 72912
                              Laura A. Ferro
                              Fla. Bar No. 1015841
                              Sam Thypin-Bermeo
                              Fla. Bar No. 1019777
                              Marcel A. Lilavois, Jr.
                              Fla. Bar No. 1016175
                              Kara Wallis (pro hac vice)
                              Florida Justice Institute, Inc.
                              2915 Biscayne Blvd., Ste 300-21
                              Miami, FL 33137
                              Telephone: (305) 358-2081
                              dtrevisani@floridajusticeinstitute.org
                              lferro@floridajusticeinstitute.org
                              sthypin-bermeo@floridajusticeinstitute.org
                              Mlilavois@floridajusticeinstitute.org
                              kwallis@floridajusticeinstitute.org

                              Attorneys for Plaintiffs




                                38
